UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-7171



In Re:   WILLIAM M. BRYSON, JR.,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-01-240)


Submitted:   October 23, 2003             Decided:   October 31, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William M. Bryson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Bryson, Jr., filed a petition for a writ of

mandamus requesting this court to order that he be resentenced and

requesting the assistance of counsel in his direct appeal from his

conviction.    Mandamus is a drastic remedy, which will be granted

only in extraordinary circumstances.     See In re Beard, 811 F.2d

818, 826 (4th Cir. 1987) (citing Kerr v. United States Dist. Court,

426 U.S. 394 (1976)).    The party seeking mandamus relief has the

heavy burden of showing that he has no other adequate avenues of

relief and that his right to the relief sought is “clear and

indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980) (citations omitted).    We find that Bryson has not met this

burden.   Rather, he has an adequate remedy in that he can raise his

sentencing claim in his direct appeal, which is pending before this

court and for which Bryson has appointed counsel.   See In re United

Steelworkers of Am., 595 F.2d 958, 960 (4th Cir. 1979) (mandamus

may not be used as substitute for appeal).

     Accordingly, while we grant Bryson’s motion for leave to

proceed in forma pauperis, we deny his petition for a writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED


                                  2